Citation Nr: 1146939	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-45 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to a left foot disorder.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of left foot and right shoulder surgery has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder; entitlement to service connection for a right shoulder disorder, claimed as secondary to a left foot disorder; and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is manifested by suicidal ideation, intrusive memories, nightmares, anger outbursts, sleep impairment, detachment and estrangement from others, social isolation, sleep disturbance, crying spells, impaired impulse control, hypervigilance, irritability, panic attacks, avoidance of trauma-related stimuli, memory impairment, and difficulty adapting to stressful circumstances.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's PTSD claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, a letter dated in November 2006 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and Social Security Administration records have been obtained and associated with the claims file.  With regard to the provision of a medical examination, adequate examinations relevant to the Veteran's claim were obtained in December 2006, September 2008, and March 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted by a July 2005 rating decision, at which time a temporary 100 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 27, 2005, and a 30 percent evaluation was assigned from March 1, 2005.  The Veteran's claim for an increased rating was received in October 2006.  

A 30 percent evaluation is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 81-90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Id.  A GAF score of 71-80 means if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41-50 reveals serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 21-30 means that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  DSM-IV at 46-47.  A GAF score of 11-20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  Id. 

The Veteran has consistently received diagnoses of both bipolar disorder and PTSD.  While the Veteran's bipolar disorder is not service-connected, the medical evidence shows that the corresponding symptomatology greatly overlaps with the symptomatology from the veteran's PTSD.  In fact, a December 2006 VA examiner opined that the Veteran's bipolar disorder appeared to be exacerbated by her PTSD.  Accordingly, the medical evidence shows that the symptoms of these two disorders are so intertwined that all of the Veteran's manifested mental disorder symptomatology must be considered when determining the proper evaluation for his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).

The Veteran was afforded a VA PTSD examination in December 2006, at which time the diagnoses were PTSD, bipolar disorder, cocaine abuse in remission, alcohol abuse in remission, and personality disorder.  A Global Assessment of Functioning (GAF) score of 65 was assigned.  She reported experiencing panic attacks almost daily, particularly when she was around groups of men, and a few periods of depression over the last year.  She explained that she kept in touch with her family, and that she felt particularly close to her mother and sister.  She went shopping or attended movies with friends about twice per month, and she studied with and got along with her classmates at technical school.  She reported having suicidal ideation in 1985, but indicated that she had not experienced suicidal ideation since then.  Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Her psychomotor activity was tense, while her speech was generally logical, coherent, and goal-directed, with some indication of slight pressure of speech.  Her affect was appropriate and full, while her mood was anxious and happy.  She exhibited attention disturbance, although her orientation was intact as to person, place, and time.  Her thought content was unremarkable, and her intelligence was average.  She understood the outcomes of her behavior and understood that she had a problem.  She reported only getting approximately four to five hours of sleep per night, and that her sleep was interrupted at least three times per week due to nightmares.  She further reported difficulty concentrating during the day due to lack of sleep.  The Veteran experienced both auditory and visual hallucinations, but denied delusions, homicidal ideation, suicidal ideation, and episodes of violence.  Her impulse control was good and she was able to maintain minimal personal hygiene.  Her recent memory and remote memory were normal, although her immediate memory was mildly impaired.  

The Veteran experienced recurrent and intrusive, distressing recollections of her stressors, including images, thoughts, perceptions, and dreams.  She made efforts to avoid activities, places, and people that aroused recollections of the stressors.  She also reported hypervigilance and difficulty concentrating.  The Veteran indicated that she was currently unemployed due to the effects of her mental disorders, as she was employed as a caregiver for developmentally-challenged clients from July 2006 to August 2006, but simply did not return to work after experiencing a panic attack.  

The Veteran was afforded another VA PTSD examination in September 2008, at which time the diagnoses were PTSD, bipolar disorder, episodic cocaine abuse, episodic alcohol abuse, cognitive disorder, and personality disorder.  A GAF score of 55 was assigned.  Subjectively, the Veteran reported moodiness, depression, panic attacks, anxiety, nightmares, social withdrawal, intrusive thoughts of her stressors, hyperalertness, and avoidance of things that reminded her of her stressors.  She reported that her father died in early 2008 and that her mother went into a diabetic coma in August 2008, expressing that her psychiatric symptomatology worsened after her father's death.  She further reported using beer and cocaine at least twice per week since her father's death.  She indicated that she was on good terms with her sister and other family members, and that she had resided with her current boyfriend since October 2005, although she planned on leaving him in the future.  Upon objective examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Her psychomotor activity was unremarkable, although her speech was rapid and rambling but nonetheless coherent.  Her affect was full while her mood was anxious and labile.  Her attention was intact and she was oriented as to person, place, and time.  Her thought process was rambling.  She understood the outcome of her behavior and understood that she had a problem.  She reported only getting four hours of uninterrupted sleep per night due to initial insomnia and nightmares.  She reported both auditory and visual hallucinations, but denied delusions, obsessive or ritualistic behavior, homicidal ideation, and suicidal ideation.  She did not display inappropriate behavior but conceded episodes of violence in the form of assaulting her live-in boyfriend on two occasions.  The Veteran reported experiencing panic attacks approximately three to four times per week.  The Veteran's intelligence was average, while her impulse control was fair.  She was able to maintain minimal personal hygiene, and had no problems with the activities of daily living.  Her remote memory was normal, while her recent memory and immediate memory were mildly impaired.  The Veteran was employed as a part-time sales representative, but indicated that she lost about one quarter of her work time.  The examiner concluded that the Veteran appeared to be experiencing at least moderate difficulty in social and occupational functioning.  Total occupational and social impairment to PTSD signs and symptoms were not shown, although PTSD signs and symptoms resulted in deficiencies in family, work, and mood.

An October 2008 private treatment note indicated that the Veteran was transferred from the VA Hospital Outpatient Clinic after she complained of feeling very depressed and having thoughts of killing herself by overdosing as a result of the recent deaths of her mother and two other relatives.  Upon examination, she was alert and her speech was spontaneous.  She was oriented as to person, place, and time.  Her thought process exhibited nihilistic thoughts, and her affect and mood were both depressed.  She admitted to hearing voices and experiencing some delusions.  She had poor reality testing, as well as poor insight and judgment.  Her cognitive memory was grossly intact, and she exhibited vegetative signs of depression, decreased sleep, decreased energy, decreased appetite, and decreased concentration.  She was diagnosed as having major depression, a history of bipolar disorder, and PTSD.  A GAF score of 20 was assigned.  

An October 2008 VA treatment note indicated that the Veteran was doing very well until the death of her mother in August 2008.  She went on a drinking and cocaine binge and later discovered that she had outstanding warrants for public intoxication, disorderly conduct, and alleged assault and battery.  She claimed to have no memory of these incidents.  Upon examination, her grooming was good.  Her attention span and concentration were fair.  Her speech was normal in volume, although she was very anxious and dysphoric, nearly crying on several occasions.  She was oriented as to person, place, and time.  Her memory was grossly intact and her behavior was appropriate.  Her judgment and insight were sufficient.  She denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  A GAF score of 35 was assigned.  

A December 2008 VA treatment note indicated that the Veteran experienced intermittent suicidal thoughts since her mother's death in August 2008, with an increase in these thoughts in the previous two weeks.  Upon examination, she was alert and her speech was normal.  Her affect was constricted and her mood was sad and irritable.  Her thought process was overinclusive, goal oriented, and logical while her cognition was intact.  Her sleep quality was poor, as she had nightmares of her mother.  Her current suicide, homicide, and impulsivity risks were medium.  A GAF score of 35 was assigned.  

The Veteran left her boyfriend and entered the VA Homeless Domiciliary Program in January 2009.  The GAF score upon admission was 30.  She was discharged to the Mary E. Walker House, a women veterans' transitional residence, in March 2009, at which time the GAF score was 50.  

An April 2009 VA treatment note indicted that she was alert and oriented as to person, place, and time.  She was appropriately groomed.  Her speech was spontaneous and normal in volume and rate.  Her motor activity was appropriate, and not agitated or restless.  Her affect was appropriate, while her mood was mildly depressed, anxious, and angry.  Her thought process was logical, linear, and goal directed, while her concentration was intact.  She denied any delusions, illusions, or hallucinations, as well as any homicidal or suicidal ideations.  

A June 2009 VA treatment note indicated that the GAF score was 50.  An August 2009 VA treatment note indicated that the Veteran was alert and oriented as to person, place, and time.  She was appropriately groomed, while her speech was spontaneous and normal in rhythm and rate.  Her motor activity was appropriate, and not agitated or restless.  Her affect was appropriate, while her mood was moderately depressed and anxious.  Her thought process revealed a cognitive disorder, while her concentration was intact.  She denied any delusions, illusions, and hallucinations, as well as any suicidal or homicidal ideation or plan.  Her cognition, judgment, and insight were adequate.  A GAF score of 50 was assigned.  

An October 2009 VA treatment note indicated that the Veteran was alert and oriented as to person, place, and time.  She was appropriately groomed.  Her speech was spontaneous and normal in volume and rate.  Her motor activity was appropriate, and not agitated or restless.  Her affect was appropriate while her mood was depressed and somewhat anxious.  Her thought process was logical, linear, and goal directed, while her concentration was intact.  She denied any delusions, illusions, or hallucinations, as well as any suicidal or homicidal ideations or plans.  Her cognition, judgment, and insight were adequate.  

A March 2010 VA treatment note indicated that the Veteran was alert and oriented as to person, place, and time.  She was appropriately groomed, and her speech was spontaneous and normal in volume and pace.  She was not fidgety, agitated, restless, or impulsive.  Her mood was moderately depressed and anxious, and her affect was congruent.  She experienced sleep disturbances, although she denied diminished interest in activities.  Her thought process was logical, linear, and flexible.  Her concentration, attention, and memory were all improving.  She denied any delusions or hallucinations, as well as any suicidal or homicidal ideations or plans.  Her cognition, judgment, and insight were adequate.  A GAF score of 50 was assigned.  

The Veteran was discharged from the Mary E. Walker House in June 2010 after her sister visited and gave her a drink spiked with alcohol, in violation of the residence's rules.  Upon examination, she was alert, well groomed, and neatly dressed.  She was oriented as to person, place, and time.  Her speech exhibited a normal rate, adequate articulation, and relevant content.  Her mood was mildly subdued with congruent affect.  She denied delusions or hallucinations.  Her concentration was fair, her memory was intact in all spheres, and her abstraction capacity was within normal range.  Her insight and judgment were both good.  She denied any current suicidal ideation or plan.  A GAF score of 85 was assigned.  

An August 2010 VA treatment note indicated that the Veteran was alert and pleasant.  Her mood was euthymic, her affect was appropriate, and she was oriented as to person, place, and time.  Her memory was good and her speech was unremarkable.  Her judgment and insight were both good, and she was not anxious.  She denied delusions and hallucinations.  There was no evidence of suicidal or homicidal ideations or plans.  Her thinking was linear.  A GAF score of 60 was assigned.  

A January 2011 VA treatment note indicated that the Veteran was oriented as to person, place, and time.  Her cognition, including memory and concentration, were adequate.  Her speech was mildly pressured.  Her mood was mildly anxious or dysphoric, while her affect was appropriate.  There was no evidence of a thought disorder.  She denied any current suicidal or homicidal ideations or plans.  Her insight and judgment were adequate.  She was assigned a GAF score of 60.  

The Veteran was afforded a VA PTSD examination in March 2011, at which time the diagnoses were PTSD, bipolar disorder, alcohol abuse in full remission, cocaine abuse in full remission, cognitive disorder, and personality disorder.  A GAF score of 55 was assigned.  The Veteran indicated that she had 15 siblings and reported a close relationship with most of them.  She was not currently in a relationship and had no children.  She indicated a history of abusive relationships with men.  She further stated that she had friends through the VA medical center who will seek her out if they do not hear from her.  She enjoyed reading, watching movies, and listening to music and the sounds of nature.  She claimed that she last attempted suicide in 2002 when she went to a train platform with the intent of jumping in front of an oncoming train, but did not follow through with her plan.  She further indicated occasionally feeling depressed with passive suicidal ideation but no suicidal plans.  She reported a history of becoming angry and verbally as well as physically assaulting others.  

Upon objective examination, the Veteran was neatly groomed.  Her psychomotor activity was unremarkable and her speech was spontaneous.  Her affect was full while her mood was anxious.  Her attention was intact, and she was oriented as to person, place, and time.  Her thought process was circumstantial while her thought content was unremarkable.  She denied any delusions, although she reported auditory hallucinations in the form of three voices - a derogatory voice, a calming voice, and an easy-going voice.  She understood the outcome of her behavior and understood that she had a problem.  She reported an average of three to five hours of sleep per night, and experiencing nightmares approximately three times per week.  The Veteran denied inappropriate, obsessive, or ritualistic behavior.  She described panic attacks in the form of shortness of breath, increased heart rate, and dizziness.  She denied homicidal ideation, and indicated that her last suicidal ideation was in 2008.  Her intelligence was average, while her impulse control was fair.  She was able to maintain minimal personal hygiene.  Her immediate memory was normal, although her remote memory and recent memory were mildly impaired.  The Veteran was currently unemployed, and was terminated from her most recent job as a bus driver as a result of taking hydrocodone for management of physical pain.  The Veteran also reported that it was difficult maintaining her employment due to her PTSD symptoms, as her difficulty sleeping resulted in an inability to concentrate during the day.  The examiner opined that the Veteran's PTSD symptoms had worsened since her previous VA examination and were impacting her functioning.  Specifically, the examiner concluded that the Veteran's PTSD symptoms caused her to increasingly isolate from others, as she avoided social situations involving large crowds and struggles with safety-related feelings.  

A June 2011 VA treatment note indicated that the Veteran was oriented as to person, time, and place.  Her cognition was intact and her speech was relevant and spontaneous.  There was no evidence of a thought disorder or psychotic process.  Her mood was anxious and dysphoric, while her affect was appropriate.  She denied suicidal or homicidal ideations or plans.  Her judgment and insight were both adequate, while her memory and concentration were intact.  A GAF score of 60 was assigned.  

At her July 2011 Travel Board hearing, the Veteran testified that she experienced feelings of helplessness, hopelessness, moodiness, depression, panic attacks, anxiety, and nightmares.  She further reported recurrent, intrusive thoughts about her stressor, memory impairment, and issues with irritability which interfered with her ability to maintain employment.  The Veteran cried at several times during the hearing and claimed to still have suicidal ideations.  

The Veteran's current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  Here, the Veteran's GAF scores range from 20 in October 2008, indicative of some danger of hurting self or others or occasionally failing to maintain minimal personal hygiene or gross impairment in communication, to 85 in June 2010, indicative of absent or minimal symptoms, good functioning in all areas, interest and involvement in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an increased rating of 70 percent, but no more, for the Veteran's service-connected PTSD. 

The evidence of records shows that the Veteran was regularly alert and fully oriented with good grooming and hygiene.  She experienced frequent panic attacks as well as auditory and visual hallucinations, although these hallucinations were not described to be persistent in nature.  She also endorsed a history of suicidal ideation and had a suicidal plan and intent in the past, although there was no current suicidal plan or intent.  There is also evidence of disturbances of motivation and mood as well as impaired impulse control such as unprovoked irritability with periods of violence.  Her memory was also noted to be mildly impaired on several evaluations.  

There is evidence of occupational impairment, as the Veteran was short-tempered with former co-workers, especially men, and simply stopped showing up to a previous job after experiencing a panic attack.  The September 2008 VA examiner opined that although there was not total occupational and social impairment due to her PTSD signs and symptoms, but her PTSD signs and symptoms nonetheless resulted in deficiencies in family, work, and mood.  The March 2011 VA examiner opined that the Veteran's PTSD symptoms had worsened since her previous VA examination and were impacting her functioning.  There is also evidence of social impairment, as the Veteran's PTSD symptoms appeared to have caused her to increasingly isolate from others, as she avoided social situations involving large crowds and struggled with safety-related feelings.  The record also reveals a history of dysfunctional and abusive relationships with men.  However, there is no evidence of total social impairment, as the Veteran maintains goods relationships with her siblings and has friends in the various VA treatment programs that she attends.

After a thorough review of the evidence of record, the Board concludes that although not all of the symptomatology delineated under the relevant diagnostic code is demonstrated, the Veteran's symptoms more closely approximate the requirements for a 70 percent evaluation than the currently assigned 30 percent evaluation, as there is evidence of suicidal ideation, impaired impulse control, and difficulty adapting to stressful circumstances.  See 38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, there is evidence of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is not for assignment.  There is no evidence of grossly inappropriate behavior, gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although there is evidence of suicidal ideation, the evidence reflects that these were passive ideations and have been without plan or intent during the current appeal period.  Thus, the evidence does not indicate that the Veteran was in persistent danger of hurting herself or others.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a 70 percent evaluation, but no more, is warranted. 

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Schedule, such as sleep disturbance, nightmares intrusive thoughts and memories, irritability, avoidance of trauma-related stimuli, and crying spells.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show total occupational and social impairment sufficient to warrant a 100 percent evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the foregoing reasons, an evaluation greater than 70 percent for service-connected PTSD is not warranted. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the manifestations of the Veteran's PTSD are not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's PTSD is evaluated specifically contemplate the level of impairment caused by that disability.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by panic attacks; auditory and visual hallucinations; suicidal ideation; disturbances of motivation and mood; impaired impulse control; memory impairment; sleep disturbance; crying spells; hypervigilance; irritability; avoidance of trauma-related stimuli; difficulty adapting to stressful circumstances; and difficulty in establishing and maintaining effective relationships.  When comparing this with the symptoms contemplated in the Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 70 percent is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Although her GAF scores have most recently been in the 60 range, she still endorses feelings of helplessness, hopelessness, moodiness, depression, panic attacks, anxiety, and nightmares, and she still reports having recurrent, intrusive thoughts about her stressor, memory impairment, issues with irritability which interfere with her ability to maintain employment, and suicidal ideations.   

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of the 70 percent assigned herein for the Veteran's service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 70 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks to reopen her claim for entitlement to service connection for a left foot disorder.  An unappealed rating decision in September 1983 denied the Veteran's claim of entitlement to service connection for a left foot and ankle condition on the basis that the Veteran's flat feet preexisted service and were not aggravated by service.  The relevant evidence of record at the time of the September 1983 rating decision consisted of the Veteran's service treatment records and an August 1983 VA medical examination report.

The Veteran did not file a notice of disagreement within the applicable appeals period.  Therefore, the September 1983 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran filed to reopen her claim for entitlement to service connection for a left foot disorder in October 1999, but the RO responded with a letter dated in November 1999 that they would take no further action until the Veteran submitted additional evidence.  The Veteran again filed to reopen her claim in December 2001; however, in a March 2002 rating decision, the RO determined that she did not submit new and material evidence adequate to reopen the claim.  

The Veteran did not file a notice of disagreement within the applicable appeals period.  Therefore, the March 2002 rating decision is also final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In August 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for a left foot disorder.  Notice letters relevant to the Veteran's claim for entitlement to service connection for a left foot disorder were sent to the Veteran in September 2008, April 2009, and July 2009.  However, these letters did not describe what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  As such, the Board finds that VA did not fulfill its duty to notify the Veteran in accordance with the holding of Kent.

The Veteran also seeks entitlement to service connection for a right shoulder disorder, which she claims developed secondary to her left foot disorder.  Depending on the outcome of the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left foot disorder, the Veteran may meet the criteria for entitlement to service connection for a right shoulder disorder as secondary to a service-connected left foot disorder.  Accordingly, the right shoulder claim is inextricably intertwined with the left foot claim and must be remanded, pending the resolution of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder.

The Veteran testified at her July 2011 Travel Board hearing that she was unable to hold a steady job due to her PTSD symptomatology.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

Accordingly, the case is remanded for the following actions:

1.  Subject to the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must review the last final decision on the issue of service connection for a left foot disorder.  The RO must then issue a notice letter providing the Veteran and her representative with a statement which sets forth the elements of service connection for which the evidence was found insufficient in the last final decision, describes what evidence would allow her to reopen her claim for entitlement to service connection for a left foot disorder, and describes what evidence would be necessary to substantiate the elements required to establish service connection if the claim were to be reopened.

2.  The RO must also provide the Veteran with a letter satisfying the duty to notify provisions with respect to her claim of entitlement to TDIU.

3.  The Veteran must be afforded an examination to determine the effects of her service-connected disabilities on her ability to obtain or maintain employment consistent with her education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes her full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to her service-connected disabilities, to include any medications taken for those disabilities, consistent with her education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After the above actions have been completed, the RO must adjudicate of the claim of entitlement to TDIU, and readjudicate the issues of entitlement to service connection for a right shoulder disorder and a left foot disorder.  If any benefit remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


